EXHIBIT STOCK PURCHASE AGREEMENT by and among DEEP DOWN, INC., FLOTATION TECHNOLOGIES, INC. and THE SELLING STOCKHOLDERS Dated as of April 17, 2008 TABLE OF CONTENTS Page ARTICLEI DEFINITIONS 1 1.1 Certain Definitions 1 1.2 Terms Defined Elsewhere in this Agreement 8 1.3 Other Definitional and Interpretive Matters 10 ARTICLEII SALE AND PURCHASE OF SHARES, PURCHASE PRICE; CLOSING 11 2.1 Sale and Purchase of Shares 11 2.2 Cash Price 11 2.3 Payment of Purchase Price 12 2.4 Cash Price Adjustment 12 2.5 Closing Date 14 2.6 Deliveries Prior to the Closing Date 14 2.7 Deliveries on the Closing Date 15 2.8 Net Cash Payment to Selling Stockholders 16 ARTICLEIII REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLING STOCKHOLDERS 16 3.1 Organization and Good Standing 16 3.2 Authorization of Agreement 16 3.3 Conflicts; Consents of Third Parties 16 3.4 Ownership and Transfer of Shares 17 3.5 Litigation 17 3.6 Financial Advisors 17 3.7 No Affiliation with Independent Valuation Firm 17 ARTICLEIV REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY 17 4.1 Organization and Good Standing 18 4.2 Authorization of Agreement 18 4.3 Conflicts; Consents of Third Parties 18 4.4 Capitalization 19 4.5 Subsidiaries 19 4.6 Corporate Records 19 4.7 Financial Statements 20 4.8 No Undisclosed Liabilities 21 4.9 Absence of Certain Developments 21 4.10 Taxes 23 i 4.11 Real Property 26 4.12 Tangible Personal Property 28 4.13 Technology and Intellectual Property 28 4.14 Material Contracts 32 4.15 Employee Benefits Plans 34 4.16 Labor 37 4.17 Litigation 38 4.18 Compliance with Laws; Permits 38 4.19 Environmental Matters 38 4.20 Insurance 39 4.21 Inventories 40 4.22 Accounts and Notes Receivable and Payable 40 4.23 Related Party Transactions 41 4.24 Customers and Suppliers 41 4.25 Product Warranty; Product Liability 41 4.26 Banks; Power of Attorney 42 4.27 Certain Payments 42 4.28 Certain Governmental Matters 42 4.29 Financial Advisors 43 4.30 Full Disclosure 43 4.31 Disclaimer of Other Representations and Warranties 43 ARTICLEV REPRESENTATIONS AND WARRANTIES OF PURCHASER 43 5.1 Organization and Good Standing 43 5.2 Authorization of Agreement 44 5.3 Conflicts; Consents of Third Parties 44 5.4 Litigation 44 5.5 Financial Advisors 44 5.6 Investment Intent 44 5.7 No Affiliation with Independent Valuation Firm 44 ARTICLEVI COVENANTS 45 6.1 Access to Information; Confidentiality 45 6.2 Conduct of the Business Pending the Closing 45 6.3 Third Party Consents 49 6.4 Governmental Consents and Approvals 49 6.5 Further Assurances 49 6.6 No Shop 49 6.7 Non-Competition; Non-Solicitation; Confidentiality 50 6.8 Preservation of Records 51 6.9 Publicity 52 6.10 Cooperation with Financing 52 ii 6.11 Related-Party Transactions with Non-Management Affiliates 52 6.12 Monthly Financial Statements 52 6.13 Fees and Expenses 53 6.14 Notification of Certain Matters 53 6.15 Debt 54 6.16 Resignation of Directors 54 6.17 Use of Name 54 6.18 Section 338(h)(10) Election 54 ARTICLEVII CONDITIONS TO CLOSING 55 7.1 Conditions Precedent to Obligations of Purchaser 55 7.2 Conditions Precedent to Obligations of the Selling Stockholders 57 ARTICLEVIII INDEMNIFICATION 58 8.1 Survival of Representations and Warranties 58 8.2 Indemnification 59 8.3 Indemnification Procedures 60 8.4 Limitations on Indemnification for Breaches of Representations and Warranties 61 8.5 Tax Matters 62 8.6 Indemnity Escrow 65 8.7 Tax Treatment of Indemnity Payments 65 8.8 Exclusive Remedy 65 8.9 Selling Stockholder Indemnification Limit 66 ARTICLEIX TERMINATION 66 9.1 Termination of Agreement 66 9.2 Procedure Upon Termination 67 9.3 Effect of Termination 67 ARTICLEIX MISCELLANEOUS 67 10.1 Expenses 67 10.2 Stockholder Representative 67 10.3 Specific Performance 69 10.4 Submission to Jurisdiction; Consent to Service of Process; Waiver of Jury Trial 69 10.5 Entire Agreement; Amendments and Waivers 69 10.6 Governing Law 70 10.7 Notices 70 10.8 Severability 71 10.9 Binding Effect; Assignment 71 10.10 Non-Recourse 71 10.11 Counterparts 72 iii Exhibits Exhibit A – Selling Stockholders Information Exhibit B – Agreed Principles Exhibit C – Escrow Agreement iv STOCK PURCHASE AGREEMENT This STOCK PURCHASE
